Citation Nr: 9900264	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  97-15 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the original amount of 
$5,398.00, to include the issue of whether waiver of recovery 
is precluded by bad faith.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1996 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  The Committee found that the veterans 
actions leading to the creation of an overpayment of improved 
pension benefits in the amount of $5,398.00 did not 
constitute fraud, misrepresentation or bad faith.  However, 
the Committee further determined that collection of the 
outstanding indebtedness would not be against the principle 
of equity and good conscience. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that it was not his intention to receive 
benefits to which he was not entitled and that he was not 
familiar with VA regulations.  Further, he contends that he 
can not afford the repay the indebtedness. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that waiver of recovery of the 
overpayment of improved pension benefits in the original 
amount of $5,398.00 is barred due to the veterans bad faith.


FINDINGS OF FACT

1.  The veteran was awarded VA improved pension benefits in 
1990.

2.  An overpayment was assessed in 1991 because the veteran 
had wages from employment.  Repayment was subsequently 
waived.

3.  The veteran received employment income in 1993.  He 
failed to report this income to VA despite numerous and 
specific instructions sent to him before and after receipt of 
the income.

4.  In September 1996, the veterans improved pension 
benefits were terminated, effective from February 1993.  This 
action resulted in an overpayment of $5,398.00.

5.  The overpayment in the amount of $5,398.00 was created by 
the veterans willful failure to report his employment 
income, despite his knowledge that he was required to do so 
and that an overpayment would likely result from his failure 
to report the income.


CONCLUSION OF LAW

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the original amount of $5,398.00 
is precluded by the veterans bad faith.  38 U.S.C.A. § 
5302(c) (West 1991); 38 C.F.R. §§ 1.965(b), 3.660(a)(1) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran originally claimed entitlement to improved 
pension benefits in July 1987.  He reported receiving income 
consisting only of Social Security Administration (SSA) 
benefits for himself, his wife and his minor child.

The RO denied the veterans claim of entitlement to improved 
pension benefits in August 1987.  The veteran was advised 
that his claim was denied because his income exceeded the 
maximum annual rate of income for a veteran with a spouse and 
a child.  He was also told to reapply for benefits if his 
family income decreased.

The veteran submitted another claim for improved pension 
benefits to the RO in July 1990.  He reported receiving only 
SSA income for himself and for his daughter.  In response to 
the question requesting that he list his employment and 
employment earnings, he stated that he was overage, or 
65.

The RO awarded the veteran improved pension benefits in 
September 1990.  He was advised that his rate of pension was 
directly related to his income, that adjustment to his 
payments was warranted whenever his income changed and that 
he should immediately advise VA of any changes in his income 
to prevent the creation of an overpayment.  See Letter from 
VA to appellant, dated September 9, 1990. 

In a July 1991 Improved Pension Eligibility Verification 
Report (EVR), the veteran reported that he received $442.00 
per month in SSA benefits and $6,744.46 in total wages from 
all employment from August 1, 1990, to July 31, 1991.  He 
later reported that this employment was as a part time truck 
driver and would end in August 1991.

There was an adjustment to the veterans pension award 
because of his receipt of employment income in 1990 and 1991, 
which resulted in an overpayment.  The veteran sought, and 
was eventually granted, a waiver of recovery of that 
overpayment, in the amount of $2,164.00.  In a September 1991 
Financial Status Report (FSR) submitted in conjunction with 
his waiver request, he denied receiving a monthly gross 
salary.  He stated that he was unable to pay his bills 
because he no longer worked part time.

The veteran submitted additional EVRs to the RO in 
conjunction with his receipt of improved pension benefits, 
including in July 1992, September 1993, and August 1994.  He 
reported receiving only SSA income for himself and his wife.  
In response to the questions on the EVRs requesting that he 
report his annual income, including total wages from all 
employment, he consistently reported none.  He also 
specifically denied receiving wages or working at any time 
during the past 12 months in each EVR, and denied any changes 
in income, including any new source of income.

In letters to the veteran dated in August 1992, October 1993, 
September 1994, September 1995, and May 1996, the RO again 
advised him that his rate of pension was directly related to 
his income, that adjustment to his payments was warranted 
whenever his income changed and that he should immediately 
advise VA of any changes in his income to prevent the 
creation of an overpayment.  The RO also wrote to the veteran 
in May 1993 and told him to be sure that all income was 
properly reported each year on his EVR.

The RO notified the veteran in July 1996 that it proposed to 
reduce his improved pension benefits effective from February 
1, 1993, based upon information showing that he received 
$2,400.00 per year in employment income beginning in 1993.  

In September 1996, the veterans benefits were terminated 
because of unreported income from employment at a church, 
effective from February 1, 1993.  This action resulted in an 
overpayment of $5,398.00. 

On October 10, 1996, the VA Debt Management Center (DMC) 
notified the veteran that an overpayment was charged to his 
account in the amount of $5,398.00 in regard to his receipt 
of VA improved pension benefits.

The veteran submitted a claim for waiver of the overpayment 
to the RO in November 1996.  He stated that repayment of the 
debt would create extreme hardship on him and his family 
because he was on a fixed income.  He also submitted a FSR 
dated in October 1996, in which he reported receiving $200.00 
a month working at a church, in addition to SSA benefits for 
himself and his wife.

In December 1996, the Committee found that the veterans 
actions leading to the creation of the overpayment in the 
amount of $5,398.00 did not constitute fraud, 
misrepresentation or bad faith.  However, the Committee 
further determined that collection of the outstanding 
indebtedness would not be against the principle of equity and 
good conscience.   Information had been received by the RO 
from the veterans employer showing that he had been employed 
at a church making $2,400.00 per year since June 11, 1987, and 
was still employed.

In a statement received at the RO in December 1996, the 
veteran stated that he was no longer able to work.  However, 
in April 1997 he indicated that he still cut grass for his 
church.  He stated that he now understood that not reporting 
the income from work he was doing for the church caused him to 
exceed VAs income limits for pension, but that he could not 
afford the repay the indebtedness.  He stated that it was not 
his intention to receive benefits to which he was not entitled 
and that he was not familiar with VA regulations.  


Legal analysis

In December 1996, the Committee determined that the veterans 
actions leading to the creation of the overpayment in the 
amount of $5,398.00 did not constitute bad faith.  The RO 
also issued a statement of the case addressing this matter in 
that same month.  Therefore, the Board finds that its 
adjudication of this issue is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

An appellant who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (1998).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of an indebtedness is statutorily 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) 
(1998).  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994)(citing 38 C.F.R. § 1.965). 

Bad faith is defined in VA regulations as unfair or 
deceptive dealing by one who seeks to gain thereby at 
anothers expense.  Thus, a debtors conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b) (1998); see 
Richards v. Brown, 9 Vet. App. 255 (1998). 

Turning to the facts of this case, much of the evidence of 
record suggests that the veterans failure to report his 
income from employment was not mere inadvertence.  Several 
letters from the RO sent to the veteran both before and after 
receipt of the income explained with particularity that his 
pension award was based upon the amount of his income and 
that he had a duty to report any changes in income.  He had 
also been in receipt of VA pension benefits for several 
years.  Nevertheless, he did not report his employment income 
to VA upon receipt.  Rather, he affirmatively denied 
receiving any such income in response to a request for this 
information in his EVRs.  Thus, he was well aware of his 
obligation to report all sources of income fully and of the 
relationship between his income and his VA pension 
entitlement, yet he did not report the income and continued 
to accept VA pension payments to which he knew he was not 
entitled.  This constitutes more than a non-willful act or 
mere inadvertence.

In light of the foregoing evidence, the veterans argument 
that he was not familiar with VA regulations strains 
credibility.  The EVRs specifically requested that he report 
total wages from all employment and asked if he received wages 
or was employed during the past 12 months.  He also had a 
prior overpayment of pension benefits created because of his 
receipt of income that placed him over the income limits for 
pension.  His professed lack of knowledge is less than 
credible under the circumstances.  He knew he had to report 
his income, and he knew the consequences of failing to report 
it.  His failure to report his income was the direct cause of 
the overpayment of VA benefits, and represents a willful 
intention on his part to seek an unfair advantage.  Therefore, 
waiver of the debt of $5,398.00 is precluded by law, 
regardless of the veterans current financial status or any of 
the other elements of the standard of equity and good 
conscience to which he refers.  See 38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (1998) 
(directing that considerations of equity and good conscience 
are inapposite where fraud, misrepresentation or bad faith is 
found).


ORDER

Entitlement to waiver of recovery of the overpayment of 
improved pension benefits in the original amount of $5,398.00 
is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals. 
- 2 -
